Citation Nr: 0724742	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-11 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for a low back disability with mild degenerative 
changes with narrowing of the lumbosacral disc spaces.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The veteran's Form DD 214 shows that he served over 10 years 
of active duty and separated from service in May 1966.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which continued a 20 percent 
evaluation for a low back disability with slight narrowing of 
L4-5, L5-S1, cervicodorsolumbar myositis, and osteoarthritis 
with spasms. 

On his April 2004 substantive appeal (VA Form 9), the veteran 
checked a box indicating that he wanted a Board hearing in 
Washington, D.C.  In a subsequent September 2004 
correspondence the veteran indicated that he did not wish to 
have a Board hearing.  Thus, his hearing request has been 
withdrawn.  


FINDING OF FACT

The veteran is currently diagnosed with mild degenerative 
changes with narrowing of the lumbosacral disc space.  He has 
75 degrees flexion, 20 degrees extension, 35 degrees rotation 
bilaterally, and 30 degrees lateral flexion bilaterally; 
neither intervertebral disc disease nor lumbosacral strain 
has been demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability with mild degenerative changes with 
narrowing of the lumbosacral disc spaces have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002) and Diagnostic Codes 5010, 5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision. 
However, as the Board is denying the appellant's claim, and 
as there is no indication that any notice deficiency 
reasonably affects the outcome of this case, the Board finds 
that any VCAA notice deficiency is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In 
addition, the RO issued a statement of the case in February 
2004, which specifically provided the veteran with pertinent 
criteria for establishing a higher rating.  Thus, the Board 
finds that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records and VA examinations 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  In a February 2003 
notice of disagreement, the veteran contends that the January 
2003 VA examination was insufficient; he noted errors the 
examiner made in assessing his in-service medical history and 
employment history.  The veteran felt that he was rushed 
through the examination.  The veteran also noted that he was 
not scheduled for an MRI as planned.  The Board notes that 
the veteran's claim is for an increased evaluation and not 
service connection; thus, at issue is the current severity of 
his low back disability.  The Board upon reviewing the 
examination report finds that it is sufficient to properly 
adjudicate this matter.  A physical examination was completed 
and included x-ray findings.  The veteran has indicated that 
he was treated at the VA Medical Center (VAMC) in Seattle, 
Washington.   These treatment records have not been 
associated with the claims file.  However, the veteran noted 
in his notice of disagreement, that he was treated at the 
VAMC in Seattle for conditions other than for his back.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review. 

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  The first amendment, which 
pertained to the evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293, became effective on September 23, 
2002. 67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).   The most 
recent revisions, codified in Diagnostic Codes 5235 through 
5243, became effective on September 26, 2003. 61 Fed. Reg. 
51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); See also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2006).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, both the old and the new 
regulations will be considered for the period after the 
change was made. See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) 
(West 2002).

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a 20 percent evaluation for moderate limitation of 
motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  A maximum 40 percent evaluation is 
assigned for severe limitation of motion.  Id.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just. 38 
C.F.R. § 4.6 (2006). Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue. Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 5293 for intervertebral disc syndrome, 
applicable prior to September 23, 2002, assigns a 20 percent 
evaluation for moderate symptoms with recurring attacks; a 40 
percent evaluation for severe, recurring attacks with 
intermittent relief; and a 60 percent evaluation for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to Sept. 23, 2002).

Diagnostic Code 5293, effective September 23, 2002, evaluates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  A 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Id.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (3).

Diagnostic Code 5295, applicable prior to September 26, 2003, 
assigns a 20 percent evaluation for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilaterally in the standing position. 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A maximum 40 
percent evaluation is assigned for severe lumbosacral strain 
with listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. Id.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  The revised 
the schedular criteria for the rating of spine disabilities, 
effective from September 26, 2003, evaluates degenerative 
arthritis of the spine based on limitation of motion under 
the General Rating Formula for Disease and Injuries of the 
Spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006); 
See also Diagnostic Code 5003.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
30 percent evaluation is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.  Id.  A 40 percent evaluation 
is assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine at 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine. Id.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine. Id.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note 2; see also Plate V.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  Id.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Diagnostic Code 5243, effective September 26, 2003, 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability. 38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

During a January 2003 VA examination, the veteran reported 
having back pain, described as 8 out of 10, occurring daily.  
He also reported stiffness of the lower back.  He denied 
taking oral medication for pain.  He denied having surgical 
intervention to his lower back.  The veteran was independent 
in his activities of daily living. On physical examination, 
position and light touch were intact.  Deep tendon reflexes 
were somewhat diminished throughout.  Straight leg raising 
was negative bilaterally.  The veteran had 75 degrees 
flexion, 20 degrees extension, 35 degrees rotation 
bilaterally, and 30 degrees lateral flexion bilaterally.  The 
veteran was able to stand on his heels and toes with 
guarding, and he used a cane for safety.  There were no 
spasms of the paraspinal musculature of the lumbar spine.  
Based on January 2001 VA x-rays, the veteran was assessed 
with mild degenerative changes with narrowing of the 
lumbosacral disc spaces.  

The examiner noted that he was unfamiliar with the term 
cervicodorsolumbar myositis, a diagnosis that first appeared 
in the veteran's claims file from a 1994 VA assessment, and 
noted that that the veteran's assessment of osteoarthritis 
with spasms condition did not specify the location of his 
spasms.  The examiner also noted that the veteran's weight 
may contribute to his lower back pain.

The veteran is currently assigned a 20 percent evaluation 
under Diagnostic Code 5292, applicable prior to September 26, 
2003, for moderate limitation of motion of the lumbar spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

During the January 2003 VA examination, the veteran had 75 
degrees flexion, 20 degrees extension, 35 degrees rotation 
bilaterally, and 30 degrees lateral flexion bilaterally.  The 
veteran complained of having constant lower back pain.  With 
consideration functional limitation, the Board finds that the 
veteran's disability more closely approximates moderate 
limitation of motion of the lumbar spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran's disability is 
not shown to result in severe limitation of motion to warrant 
a 40 percent evaluation under Diagnostic Code 5292.  

The veteran is not shown to have intervertebral disc syndrome 
with severe recurring attacks or incapacitating episodes to 
warrant an evaluation under Diagnostic Codes 5293 or 5243.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (effective prior 
to and from Sept. 23, 2002) and Diagnostic Code 524 
(effective Sept. 26, 2003).  

The veteran's low back disability is not shown to result in 
severe lumbosacral strain to warrant a 40 evaluation under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (effective prior to Sept. 26, 2003).  The January 2003 
VA compensation examination report did not reflect any spasm 
of the lumbar spine.  Further, there were no findings of 
listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, or abnormal mobility on forced motion. 

For the period beginning September 26, 2003, Diagnostic Code 
5242 is applicable.  However, the veteran is not shown to 
have forward flexion of the thoracolumbar spine at 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine to warrant a 40 percent evaluation under Diagnostic 
Code 5242.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Functional loss due to pain has already been 
considered in the veteran's 20 percent evaluation under 
Diagnostic Code 5292, and functional loss is not shown to 
result in the level of disability required for the assignment 
of a higher evaluation under other applicable provisions of 
the code.   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's low back disability with mild degenerative changes 
with narrowing of the lumbosacral disc space has increased to 
warrant a higher rating evaluation.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

An increased rating for a low back disability with mild 
degenerative changes with narrowing of the lumbosacral disc 
spaces, in excess of 20 percent, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


